DETAILED ACTION
Status of the Claims
	This office action is in response to Applicant's communication received on January 2, 2020 and June 16, 2020.  Claims 2-21 are pending, have been examined and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
	The drawings submitted on January 2, 2020 are acceptable.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/24/2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 2, 5, 9-12, 15 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of a machine (claims 2-11) and a process (claims 12-21).  Therefore, we proceed to step 2A, Prong 1. 
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 12 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 12 recites:
receiving, by a server device comprising a processor device from a mobile device, an identifier;
determining, by the server device, based on the identifier, a corresponding item;
receiving information indicating that the item can be moved past a releasable barrier associated with a security device; and
sending, to the security device, authorization information comprising information that identifies the item and information that instructs the security device to allow the item to be moved past the releasable barrier.
	Here, the claims are directed to the abstract idea(s) of securing one or more items until they are authorized to be removed.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction (e.g., between an entity that secures items (e.g., a store, a library, etc.) and an entity that wants to remove items from the secure area (e.g., a customer)), and/or a fundamental economic principles or practices (e.g., mitigating the risk of loss associated with secured items).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Furthermore, the Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear from the Specification (including the claim language) that claim 12 focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  Furthermore, the performance of the one or more process steps using a generic computer component (e.g., a server device comprising a processor device, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Independent claim 2 recites the additional elements of: a server device, comprising a first communications interface configured to communicate with a network and a first processor device coupled to the first communications interface; and a security device comprising a releasable barrier.  As with claim 2, the server device and its various components are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  As per the security device, although claim 2 indicates that the security system comprises a security device, the security device is never used to perform any of the positively recited steps.  Rather, the claimed server device merely sends data/information to the security device for the intended purpose of the security device releasing the item (i.e. there is not a positively recited step where the security device releases the item).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, whether considered individually or as a combination the additional elements fail to integrate the judicial exception into a practical application.  Examiner further notes that even though the claims may not See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claim(s) amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For these reasons there is on inventive concept.
Therefore, claims 2 and 12 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 5, 9-11, 15 and 19-21 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 
Dependent claims 5 and 15 describe the configuration of the security device, however, claims 5 and 15 fail to provide any indication that the particular configuration of the security device, by itself, integrates the abstract idea into a practical application at Step 2A or provide an inventive concept in Step 2B.  Claims 5 and 15 also recite that the security device stores a respective item of a plurality of items, however, this step falls within the abstract idea of securing one or more items until they are authorized to be removed.  That is, the storing of the respective item merely refines the abstract idea without adding any additional elements.	Dependent claims 6 and 16 also refine the abstract idea.  These limitations are broad enough to 
Dependent claims 9 and 19 refine the abstract idea by describing the receiving of a desire to remove an item and determine a security device that stores the item.  Dependent claims 9 and 19 also recite the additional element of sending, to the first security device, data directing the first security device to indicate that the respective item is in a pre-authorization state and is unavailable.  This sending step is recited at a high level of generality and amounts to insignificant extra-solution activity because the step merely involves the sending of data to change the status of an item.  Furthermore, the sending step fails to imposes any meaningful limits on the abstract idea and the step is only tangentially related to the invention.
Dependent claims 10-11 and 20-21 describe the receiving of data regarding the status of an item and the subsequent altering of an indicator based on the status.  Examiner considers these limitations to be a form of insignificant extra-solution activity (e.g., updating an indicator based on a state/status of an item).  The recitation of conventional processing technology performing well‐understood, routine, conventional functions such as receiving a status of an item and updating an indicator does not reflect an “inventive concept.”  Furthermore, the prior of Bodin, filed nine years before the claimed invention, and the prior art of Adelberg both show that it was well‐understood, routine, and conventional to alter a visual indicator based on the status of an item.  See e.g., Bodin [0014] which activates LEDs near a product based upon their availability; and Adelberg [0087-0088]; [0197] which changes the status of an item on a user interface from available to reserved based on a request of a customer.
	In summary, dependent claims 5, 9-11, 15 and 19-21 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, 
	Claims 3, 7, 13 and 17 are considered to have eligible subject matter under 35 U.S.C. 101 when considered in combination with the base/intervening claims.  Accordingly, the 35 U.S.C. 101 rejection would be withdrawn if claims 3, 7, 13 and/or 17 were rewritten to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bodin (US 2003/0135417 A1).
Regarding Claim 2:  Bodin discloses a security system comprising:
a server device (See at least Bodin [0028-0029] “gateway server (27)”; Fig. 2 item 27), comprising:
a first communications interface configured to communicate with a network (See at least Bodin [0028-0029]; Fig. 2 “computer network”.  Where a first communications ); and
a first processor device coupled to the first communications interface (See at least Bodin [0028-0029]; Fig. 2 item 27); and
a security device comprising a releasable barrier (See at least Bodin [0028]; Fig. 2 items 11, 12, 18’, 19.  Where a security device (i.e. a secured area/space, e.g., a secured area/space comprising a controller, a pedestal, a door and an electronically actuated door lock) comprises a releasable barrier (i.e. an electronically actuated door lock).);
wherein the server device is configured to:
receive, from a mobile device, an identifier (See at least Bodin [0027]; [0030]; [0033] Table 2, see steps 32a-32c; [0035-0036]; Fig. 3.  Where the server device (i.e. gateway server/gateway) receives, from a mobile device (i.e. computing device, e.g., a WAP-enabled phone), an identifier (i.e. product identifying code, e.g., UPC, SKU, etc).);
determine, based on the identifier, a corresponding item (See at least Bodin [0027]; [0031]; [0033] Table 2, see steps 32b-32c; [0035-0036]; Fig. 3.  Where the server device (i.e. gateway server/gateway) determines, based on the identifier (i.e. product identifying code, e.g., UPC, SKU, etc), a corresponding item (e.g., by determining that the chosen product is a valid product choice and is in stock).);
receive information indicating that the item can be moved past the releasable barrier (See at least Bodin [0027]; [0033] Table 2, see steps 32b-32c and step 33; [0036]; Fig. 3.  Where the server device (i.e. gateway server/gateway) receives information (i.e. validation of the purchase, e.g., a completed sales transaction, and/or an indication that the product is in stock) indicating that the item can be moved past the releasable barrier (i.e. remove the purchased item from the secured premises).)
send, to the security device, authorization information comprising information that identifies the item and information that instructs the security device to allow the item to be moved past the releasable barrier (See at least Bodin [0027]; [0033] Table 2, see steps 34a and 35; [0037].  Where the server device (i.e. gateway server/gateway) sends, to the security device (i.e. to the secured area/space, e.g., secured area/space comprising a controller, a pedestal, a door and an electronically actuated door lock), authorization information (i.e. a command) comprising information that identifies the item (i.e. information about the products tag) and information that instructs the security device to allow the item to be moved past the releasable barrier (i.e. a command to ignore product tag when exiting with consumer's tag and to allow the consumer to remove the purchased item from the secured premises).).

Regarding Claim 12:  Bodin discloses a method comprising:
receiving, by a server device comprising a processor device from a mobile device, an identifier  (See at least Bodin [0027-0029]; [0030]; [0033] Table 2, see steps 32a-32c; [0035-0036]; Fig. 2 item 27; Fig. 3.  Where a server device comprising a processor device (i.e. gateway server/gateway) receives, from a mobile device (i.e. computing device, e.g., a WAP-enabled phone), an identifier (i.e. product identifying code, e.g., UPC, SKU, etc).);
determining, by the server device, based on the identifier, a corresponding item (See at least Bodin [0027]; [0031]; [0033] Table 2, see steps 32b-32c; [0035-0036]; Fig. 3.  Where the server device (i.e. gateway server/gateway) determines, based on the identifier (i.e. product identifying code, e.g., UPC, SKU, etc), a corresponding item (i.e. a chosen product e.g., by determining that the chosen product is a valid product choice and is in stock).)
receiving information indicating that the item can be moved past a releasable barrier associated with a security device (See at least Bodin [0027-0028]; [0033] Table 2, see steps 32b-32c and step 33; [0036]; Fig. 2 items 11, 12, 18’, 19; Fig. 3.  Where the server device (i.e. gateway server/gateway) receives information (i.e. validation of the purchase, e.g., a completed sales transaction, and/or an indication that the product is in stock) indicating that the item can be moved past a releasable barrier (i.e. an electronically actuated door lock) associated with a security device (i.e. associated with a secured area/space (e.g., a secured area/space comprising a controller, a pedestal, a door and an electronically actuated door lock)).); and
sending, to the security device, authorization information comprising information that identifies the item and information that instructs the security device to allow the item to be moved past the releasable barrier (See at least Bodin [0027]; [0033] Table 2, see steps 34a and 35; [0037].  Where the server device (i.e. gateway server/gateway) sends, to the security device (i.e. to the secured area/space, e.g., secured area/space comprising a controller, a pedestal, a door and an electronically actuated door lock), authorization information (i.e. a command) comprising information that identifies the item (i.e. information about the products tag) and information that instructs the security device to allow the item to be moved past the releasable barrier (i.e. a command to ignore product tag when exiting with consumer's tag and to allow the consumer to remove the purchased item from the secured premises).).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 3-4 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodin (US 2003/0135417 A1), as applied above, and further in view of Waugh et al. (US 2011/0204144 A1) (“Waugh”). Regarding Claims 3 and 13:  Bodin discloses the security system of claim 2 and the method of claim 12.  Bodin further discloses wherein the security device comprises a wireless detector configured to wirelessly detect an item device identifier of an item device that is physically coupled to the item (See at least Bodin [0009-0010]; [0028]; [0033] Table 2, see steps 35, 36; Fig. 2 items 12, 15, 16.  Where the security device (i.e. secured area/space, e.g., secured area/space comprising a controller, a pedestal, a door and an electronically actuated door lock) comprises (i.e. is equipped with) a wireless detector (i.e. pedestal) configured to wirelessly detect (e.g., via a short-range RF signal) an item device identifier (i.e. a tag/product tag ID) of an item device (i.e. of a tag/product tag) that this physically coupled to the item (i.e. affixed to the product).), and wherein the security device is further configured to:
receive the authorization information, wherein the information that identifies the item comprises the item device identifier of the item device that is physically coupled to the item (See at least Bodin [0009-0010]; [0027]; [0033] Table 2, see steps 34a, 35, 36; [0037]; Bodin Claim 1.  Where the security device (i.e. secured area/space, e.g., secured area/space );
detect the presence of the item device identifier in proximity to the security device (See at least Bodin [0009-0010]; [0033] Table 2, see step 35; [0037]; Bodin Claim 1.  Where the security device (i.e. secured area/space, e.g., secured area/space comprising a controller, a pedestal, a door and an electronically actuated door lock) detects the presence of the item device identifier (i.e. tag/product tag ID) in proximity to the security device (i.e. detected near detection pedestal).);
determine that the item device identifier detected by the security device matches the item device identifier identified in the authorization information (See at least Bodin [0009-0010]; [0033] Table 2, see steps 34a, 35; [0037]; Bodin Claim 1.  Where the security device (i.e. secured area/space, e.g., secured area/space comprising a controller, a pedestal, a door and an electronically actuated door lock) determines that the item device identifier detected by the security device (i.e. the detected product tag ID) matches the item device identifier identified in the authorization information (i.e. the product tag ID identified in the gateway server command).); and
in response to determining that the item device identifier detected by the security device matches the item device identifier identified in the authorization information, inhibit the sending of an alert (See at least Bodin [0009-0010]; [0033] Table 2, see steps 34a, 35; [0037]; Bodin Claim 1.  Where the security device (i.e. secured area/space, e.g., secured area/space comprising a controller, a pedestal, a door and an electronically actuated door lock) inhibits the sending of an alert (i.e. does not initiate alarm) in response to determining that the item device ).
	Bodin discloses that a pedestal controller of an electronic article surveillance system (EAS) can be configured to ignore a product tag that is detected by an exit pedestal when a customer tag is exiting with the product tag in order to allow the removal of a sold product from a secured sales area.  Bodin [0033]; [0037].  However, Bodin does not explicitly disclose in response to determining that the item device identifier detected by the security device matches the item device identifier identified in the authorization information, release the releasable barrier.	Waugh, on the other hand, teaches in response to determining that the item device identifier detected by the security device matches the item device identifier identified in the authorization information, release the releasable barrier (See at least Waugh [0140-0141]; [0143-0149]; [0149].  Where in response to determining that the item device identifier (i.e. the items RFID tag) detected (i.e. scanned) by the security device (i.e. by the dispensary) matches the item device identifier identified in the authorization information (i.e. matches the item identified in the patients prescription), release the releasable barrier (i.e. open the external door to the patient bay).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bodin’s method of allowing removal of a sold product upon detection at an exit pedestal, to include the teachings of Waugh, in order to ensure that the wrong item is not dispensed to the user (Waugh [0141]).

Regarding Claims 4 and 14:  The combination of Bodin and Waugh discloses the security system of claim 3 and the method of claim 13.  Bodin further discloses wherein the item device comprises a radio frequency identification (RFID) tag (See at least Bodin [0009-0010]; [0033] Table 2, see steps 34, 35; [0037]; Fig. 2 items 15, 16.  Where the item device (i.e. tag/product tag) comprises a radio frequency identification (RFID) tag (i.e. RFID tag).).

	Claims 5-6 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodin (US 2003/0135417 A1), as applied above, and further in view of Adelberg et al. (US 2010/0138037 A1) (“Adelberg”).
Regarding Claims 5 and 15:  Bodin discloses the security system of claim 2 and the method of claim 12.  Bodin further discloses that the electronic article surveillance system ("EAS") used to detect and deter theft of products may include a number of pedestals which are positioned near the exits of the protected retail space.  Bodin [0008].  Bodin also discloses a need to provide an enhanced shopping experience that allows an item to be removed from a retail space without interaction or service by a salesperson or cashier.  Bodin [0026].  However, Bodin does not explicitly disclose wherein the security device comprises a plurality of security devices, each security device comprising an interior volume configured to store a respective item of a plurality of items, including the item.	Adelberg, on the other hand, teaches wherein the security device comprises a plurality of security devices, each security device comprising an interior volume configured to store a respective item of a plurality of items, including the item (See at least Adelberg [0018]; [0070-0071]; [0077]; [0094]; [0096]; [0099]; Figs. 1A and 10A.  Where the security device (i.e. product storage module) comprises a plurality of security devices (i.e. compartments, e.g., compartment 109), each security device (i.e. each compartment) comprising an interior volume (i.e. the space defined by the shelves and dividers) configured to store a respective item (i.e. product) of a plurality of items (i.e. products), including the item (i.e. including the product selected by the customer).). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bodin’s method of using a number of pedestals to protect a retail space, 

Regarding Claims 6 and 16:  The combination of Bodin and Adelberg discloses the security system of claim 5 and the method of claim 15.  Adelberg further discloses wherein the server device is further configured to:
receive a set of identifiers individually over a period of time, each identifier corresponding to one of the plurality of items (See at least Adelberg [0082]; [0096] “each product item may have its own unique product identifier, such as an RFID tag”; [0177]; [0193]; [0198]; Fig. 10A item 1008.  Where the server device (i.e. vending device) receives a set of identifiers individually over a period of time (e.g., when each customer, of the plurality of customers, individually provides a unique product identifier, or unique product identifiers, identifying one or more products they selected for purchase via a shopping cart), each identifier corresponding to one of the plurality of items.); 
receive information indicating that each item of the plurality of items can be removed from the interior volume storing the item (See at least Adelberg [0094]; [0198-0199]; [0210-0211]; Fig. 10A item 1010; Fig. 10B item 1032.  Where the server device (i.e. vending device) receives information indicating that each item of the plurality of items can be removed from the interior volume storing the item (i.e. an indication of payment for the product(s), e.g., approval from the payment center).); and
in response to receiving the information indicating that each item in the plurality of items can be removed from the interior volume, send, to each respective security device of the plurality of security devices, data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (See at least Adelberg [0094]; [0203]; [0211]; Fig. 10A item 1012 and 1018; Fig. 10B item 1034.  Where the server device (i.e. vending device), in response to receiving the information indicating that each item in the plurality of items can be removed from the interior volume (i.e. in response to receiving the indication of payment for the product(s)), sends, to each respective security device of the plurality of security devices (i.e. to the corresponding displacement mechanism and dispensing mechanism in each compartment), data (i.e. a signal) that instructs the respective security device to unsecure (i.e. dispense) the item (i.e. product) stored in the interior volume of the respective security device (i.e. stored in the corresponding compartment).).

	Claims 7-8 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodin in view of Adelberg, as applied above, and further in view of Shoenfeld (US 2007/0125100 A1).
Regarding Claims 7 and 17:  The combination of Bodin and Adelberg discloses the security system of claim 6 and the method of claim 16.  Adelberg further discloses wherein to send, to each respective security device, the data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device, the server device is further configured to receive, from the mobile device for each respective security device of the plurality of security devices, a separate release message corresponding to the respective security device, and in response, send the respective security device the data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (See at least Adelberg [0094]; [0202-0203]; [0211]; Fig. 10A item 1012 and 1018; Fig. 10B item 1034.  Where the server device (i.e. vending device) is further configured to receive a separate release message corresponding to the respective security device (i.e. where the vending device receives separate dispense messages until all of the products have been dispensed to the customer (see Fig. 10A item 1018), the vending device also receives separate dispense messages when/if the customer request to purchase additional items), and in response, send the ). sending a signal to retrieving multiple items from their corresponding compartments	Adelberg further discloses that the user interface of the vending device may also include capabilities for wireless communication.  Adelberg [0080].  Adelberg discloses that a customer can wirelessly connect to a vending store using a Wi-Fi, Bluetooth, or a cell phone network.  Adelberg [0168].  Additionally, Adelberg discloses that any of the operations attributed to the vending store may be performed at various locations (i.e. not necessarily on the vending store itself) because the vending stores are generally networked to other processing entities such as a data center.  Adelberg [0254].  However, the combination of Bodin and Adelberg does not explicitly disclose that the separate release message is from the mobile device for each respective security device of the plurality of security devices.	Shoenfeld, on the other hand, teaches where the server device is further configured to receive, from the mobile device for each respective security device of the plurality of security devices, a separate release message corresponding to the respective security device, and in response, send the respective security device the data that instructs the respective security device to unsecure the item stored in the interior volume of the respective security device (See at least Shoenfeld [0026]; [0043]; [0047]; [0049]; [0059]; Fig. 1.  Where the server device (i.e. computer work station/system) receives, from the mobile device (i.e. from the wireless hand-held device) for each respective security device (i.e. for each cabinet, e.g., for a refrigerator, for a cabinet, for a warming cabinet) of the plurality of security devices (i.e. of the plurality cabinets, e.g., cabinets 28, 110, and 12 in Fig. 1), a separate release message corresponding to the respective security device (i.e. a separate request to unlock particular cabinet), and in response, send the respective security device the data that instructs the respective security device to unsecure the ).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adelberg’s method of dispensing various products from a vending device that allows a customer to wirelessly connect using a Wi-Fi, Bluetooth, or a cell phone network, to include the teachings of Shoenfeld, in order to keep track of the identity or persons accessing the cabinet (i.e. security device) and to keep track of the times of such access for any given number of cabinets (i.e. security devices) (Shoenfeld [0014]).

Regarding Claims 8 and 18:  The combination of Bodin, Adelberg and Shoenfeld discloses the security system of claim 7 and the method of claim 17.  Shoenfeld further discloses wherein the releasable barrier of each security device of the plurality of security devices comprises a door (See at least Shoenfeld [0045]; [0060]; Fig. 1 items 114 and 14; Fig. 6 items 114 and 214.  Where the releasable barrier of each security device (i.e. of each cabinet) of the plurality of security devices (i.e. of the plurality of cabinets) comprises a door (e.g., door 114 and door 214 in Fig. 6).).

	Claims 9-11 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodin, as applied above, and further in view of Adelberg et al. (US 2010/0138037 A1) (“Adelberg”) and Mockus et al. (US 2012/0029691 A1) (“Mockus”).
Regarding Claims 9 and 19:  Bodin discloses the security system of claim 2 and the method of claim 12.  Bodin further discloses that the electronic article surveillance system ("EAS") used to detect and deter theft of products may include a number of pedestals which are positioned near the exits of the protected retail space.  Bodin [0008].  Bodin also discloses a need to provide an enhanced shopping experience that allows an item to be removed from a retail space without interaction or service by a (See at least Adelberg [0018]; [0070-0071]; [0077]; [0094]; [0096]; [0099]; Figs. 1A and 10A.  Where the security device (i.e. product storage module) comprises a plurality of security devices (i.e. compartments, e.g., compartment 109), each security device (i.e. each compartment) comprising an interior volume (i.e. the space defined by the shelves and dividers) configured to store a respective item (i.e. product) of a plurality of items (i.e. products).), and wherein the server device is further configured to:
receive data indicating a desire to subsequently remove a respective item of the plurality of items (see at least Adelberg [0082]; [0086]; [0177]; [0193]; [0198]; Fig. 10A item 1008.  Where the server device (i.e. vending device) receives data indicating a desire to subsequently remove a respective item of the plurality of items (e.g., a purchase request from a customer).);
determine a first security device of the plurality of security devices that stores the respective item (See at least Adelberg [0086]; [0094]; [0203]; [0211]; Fig. 10A item 1012 and 1018; Fig. 10B item 1034.  Where the server device (i.e. vending device) determines a first security device (i.e. compartment location of the requested product) of the plurality of security devices that stores the respective item.); and
send, to the first security device, data directing the first security device to indicate that the respective item is in a pre-authorization state and is unavailable (see at least Adelberg [0087-0088]; [0197].  Where the server device (i.e. vending device) sends (i.e. notifies), to the first security device (i.e. to the compartment location of the requested product), data directing the first security device to indicate that the respective item is in a pre-authorization state and is unavailable (i.e. data indicating that the product item should be placed on hold and identified as “reserved”).).
(see at least Mockus [0028-0029]; [0031-0032].  Where the server device (i.e. server/central server) receives, from the mobile device (i.e. mobile device), data indicating a desire to subsequently remove a respective item of the plurality of items (i.e. data indicating a desire to purchase an item).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bodin’s and Adelberg’s method of using a wireless device to interact with retail environments and/or to purchase items in the retail environment, to include the teachings of Mockus, in order to facilitate user interactions with an automated retail display via a mobile device, and to provide a system that can easily and cost effectively allow users of a kiosk, vending unit, automated retail store, digital signage unit, POS system or similar self-service system to communicate with the machine standing within close proximity by using a mobile device instead of having to use the machine's 
Regarding Claims 10 and 20:  The combination of Bodin, Adelberg and Mockus discloses the security system of claim 9 and the method of claim 19.  Adelberg further discloses wherein the first security device comprises a multimodal visual indicator (see at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where the first security device comprises a multimodal visual indicator (i.e. a user interface that displays product availability, e.g., a product is available or reserved).), the first security device being configured to:
receive the data directing the first security device to indicate that the respective item is in the pre-authorization state and is unavailable (see at least Adelberg [0087-0088]; [0197].  Where the first security device (i.e. the compartment location of the requested product) receives the data directing the first security device to indicate that the respective item is in the pre-authorization state and is unavailable (i.e. data indicating that the product item should be placed on hold and identified as “reserved”).);
in response to receiving the data from the server device, alter the visual indicator from an available mode to an unavailable mode to visually indicate that the item is unavailable (see at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where in response to receiving the data from the server device (i.e. in response to receiving data indicating that the product item should be placed on hold and identified as “reserved”), alter the visual indicator from an available mode (i.e. from identifying a product item as available) to an unavailable mode to visually indicate that the item is unavailable (i.e. to identifying the product item as reserved).).

Regarding Claims 11 and 21:  The combination of Bodin, Adelberg and Mockus discloses the security system of claim 10 and the method of claim 20.  Adelberg further discloses wherein the server device is further configured to:
determine that a predetermined period of time has elapsed since receiving the data indicating the desire to subsequently remove the respective item of the plurality of items (See at least Adelberg [0087-0088]; [0197].  Where the server device determines that a predetermined period of time (i.e. “predetermined period of time, such as 1 day, 2 days, 3 days, 4 days, 7 days, or any other period of time suitable for a specific operation”) has elapsed since receiving the data indicating the desire to subsequently remove the respective item of the plurality of items (i.e. since requesting to reserve the product item).); and
in response to determining that the predetermined period of time has elapsed, send a communication to the first security device to indicate that the respective item is no longer in the pre-authorization state and is available (See at least Adelberg [0017]; [0061]; [0087-0088]; [0197].  Where in response to determining that the predetermined period of time has elapsed (i.e. in response to determining that the reserved period has expired), send a communication to the first security device to indicate that the respective item is no longer in the pre-authorization state (i.e. is no longer in the reserved state) and is available.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Humm et al. (US 5,438,523 A) discloses a delivery unit with a plurality of individually openable removal doors where a consumer makes a selection of a product behind a door and the corresponding door unlocks.  Humm Col. 4 lines 15-29; Col. 5 lines 21-57.  
Nakajima et al. (US 2003/0040980 A1) discloses an article delivery method and system where an article ordered by a customer is delivered to a locker and the customer uses a password to access the locker compartment. Nakajima Abstract.
Brown (US 5,133,441 A) discloses an electronically controlled dispensing machine for articles such as video cassettes that has a plurality of individual lockable compartments.  The machine will verify that a cassette is in a selected compartment by means of the respective sensor.  Brown Abstract; Col. 4 lines 17-38.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        June 14, 2021


/STEVEN S KIM/Primary Examiner, Art Unit 3685